DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 4, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Douglas 2006/0012164. As to claim 1, Douglas discloses a pipeline cover in combination with a piping system comprising a flexible body 18, 20 having a front face in sealing engagement with at least one peripheral side wall such that an enclosure having a rear opening is formed [0034] and a flexible flange 42, 44, 144 in sealing engagement with an entire bottom edge of the at least one peripheral side wall and extending outwards away from the body, the flexible flange conforming to a curved shape of an outer surface of the piping system; see Figs. 4, 6, 7 for example. The enclosure and flanges of Douglas are considered to be
flexible since they may be formed of semi-rigid materials [0088]. The flange 44, if formed from semi-rigid materials, is conformable to a degree to the curved shape of the piping system 12.
As to claim 4, Douglas discloses the use of a gasket positioned on the flange 44; see [0085].
As to claims 9 and 10, the figures in Douglas show that the flange and the enclosure are integral formed.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 7 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Douglas 2006/0012164. Douglas discloses a pipeline cover in combination with a piping system comprising a flexible body 18, 20 having a front face in sealing engagement with at least one peripheral side wall such that an enclosure having a rear opening is formed [0034] and a flexible flange 42, 44, 144 in sealing engagement with an entire bottom edge of the at least one peripheral side wall and extending outwards away from the body, the flexible flange is conformable to a curved shape of an outer surface of the piping system; see Figs. 4 and 6 for example. The enclosure and flanges of Douglas are considered to be flexible since they may be formed of semi-rigid materials [0088]. The flange 44, if formed from semi-rigid materials, is therefore conformable to a degree to the curved shape of the piping system 12. The enclosures 18 or 20 shown in Figs. 1-4 are substantially rectangular. In any event, it would have been obvious to one of ordinary skill in the art to vary the shape of the enclosures of Douglas to a substantially rectangular shape depending on the pipe system structural requirements in view of the disclosure in Douglas at [0037] of other configurations.

Claims 2, 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Douglas 2006/0012164. Douglas discloses a pipeline cover in combination with a piping system comprising a flexible body 18, 20 having a front face in sealing engagement with at least one peripheral side wall such that an enclosure having a rear opening is formed [0034] and a flexible flange 42, 44, 144 in sealing engagement with an entire bottom edge of the at least one peripheral side wall and extending outwards away from the body, the flexible flange conforming to a curved shape of an outer surface of the piping system; see Fig. 4 for example. The enclosure and flanges of Douglas are considered to be
flexible since they may be formed of semi-rigid materials [0088]. The flange 44, if formed from semi-rigid materials, is conformable to a degree to the curved shape of the piping system 12.
As to claims 2 and 3, Douglas does not disclose the specifically claimed rubber. However, it would have been obvious to one of ordinary skill in the art to use any well-known rubber, such as that instantly claimed, as the rubber material in Douglas depending on desired physical properties since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
As to claim 8, Douglas discloses the use of apertures in the embodiment of Fig. 11B. It would have been obvious to one of ordinary skill in the art to use apertures in the flanges of other embodiments of Douglas if a more secure seal was desired.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Douglas 2006/0012164 in view of Omura 5,958,571. Douglas discloses a pipeline cover in combination with a piping system comprising a flexible body 18, 20 having a front face in sealing engagement with at least one peripheral side wall such that an enclosure having a rear opening is formed [0034] and a flexible flange 42, 44, 144 in sealing engagement with an entire bottom edge of the at least one peripheral side wall and extending outwards away from the body, the flexible flange conforming to a curved shape of an outer surface of the piping system; see Figs. 4, 6, 7 for example. The enclosure and flanges of Douglas are considered to be flexible since they may be formed of semi-rigid materials [0088], and the flange 44, if formed from semi-rigid materials, is conformable to a degree to the curved shape of the piping system 12. Douglas also discloses the use of gaskets on the flanges; see [0085]. However, Douglas does not disclose the use of an 18-gauge steel gasket. Steel gaskets are well-known in the art as evidenced by Omura who discloses a steel gasket at col. 2, lines 38-41. Therefore, it would have been obvious to one of ordinary skill in the art to use a steel gasket in combination with the cover disclosed in Douglas since it has been held to be within the general skill of a worker in the art to select a Known material on the basis of its suitability for the intended use as a matter of obvious design choice in the absence of unexpected results attributable to the claimed material.

Response to Arguments
Applicant's arguments filed 26 September 2022 have been fully considered but they are not persuasive. Applicant argues that the Douglas product “is a complicated multi-component system” that uses two parts to encircle a pipe and protrusion and therefore the Douglas product is not conformable to varying sizes and curved shapes. This is not convincing because the instant claims do not preclude having a two-part cover. Douglas also discloses that, while it is preferable to have a rigid cover, the rigidity of the cover may vary [0088] and may be semi-rigid [0088]. Such a semi-rigid cover would inherently be conformable to a degree to varying sizes of pipe. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER S THOMAS whose telephone number is (571)272-1502. The examiner can normally be reached Mon-Thur 5:30 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S THOMAS/
Primary Examiner
Art Unit 1783